

116 HR 5878 IH: Global Migration Agreement Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5878IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Omar introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote the adoption of a binding Global Migration Agreement, and for other purposes.1.Short titleThis Act may be cited as the Global Migration Agreement Act.2.FindingsCongress finds the following:(1)According to the United Nations High Commissioner on Refugees, there are more than 70 million displaced people worldwide, which is the highest figure in recorded history.(2)Among those displaced people are approximately 41 million internally displaced people (IDPs), approximately 26 million refugees, and another 3.5 million asylum seekers.(3)In addition, there are entire classes of vulnerable migrants who are not accounted for by traditional definitions of refugees, IDPs, and asylum seekers, including people forced to flee a broader set of factors, including generational poverty, climate change, or some combination of these factors.(4)As a consequence of the insufficient categorizations of vulnerable migrants in domestic and international laws and norms, the actual number of forced migrants is not known and has not been tracked.(5)According to the Internal Displacement Monitoring Center, more than 60 percent of the internal displacements in the world in 2017 resulted from disasters as opposed to conflict.(6)In 2018, the World Bank estimated that Latin America, sub-Saharan Africa, and Southeast Asia will generate 143 million more climate migrants by 2050.(7)The gender, sex, gender identity, and sexual orientation of migrants shape every stage of the migration process. Women and members of the LGBTQIA+ community are disproportionately vulnerable to—(A)gender-based violence and impunity for gender-based violence that serve as root causes of migration;(B)legal discrimination that serves as a root cause for forced migration;(C)gender-based and sexual violence during migration;(D)human trafficking during migration;(E)the denial of the right to health as a root cause of forced migration, during migration, and upon arrival;(F)the denial of the right to work and to education as a root cause of forced migration, during migration, and upon arrival; and(G)the denial of other human rights as root causes of forced migration, during migration, and upon arrival.(8)Identifying the trigger for a given migrant often does not adequately explain the root causes. Root causes of forced migration are often complex and multifaceted, and may include—(A)human rights violations;(B)systematic impunity and corruption;(C)climate change;(D)widespread community violence;(E)gender-based violence; and(F)institutional discrimination.(9)Migrants are particularly vulnerable to—(A)human trafficking;(B)violence and extortion from organized crime;(C)violations of the rights to health, education, and work; and(D)violations of the particular human rights of women, the LGBTQIA+ community, racial minorities, ethnic minorities, indigenous people, religious minorities, and other vulnerable populations.(10)Migrants who have arrived in either a host country or, in the case of those internally displaced, a host city or community, are particularly vulnerable to—(A)violations of the right to due process;(B)the rights to health, education, and work; and(C)violations of the particular human rights of women, the LGBTQIA+ community, racial minorities, ethnic minorities, indigenous people, religious minorities, and other vulnerable populations.(11)In the case of internal displacement, there are inadequate resources for the cities, communities, and other localities that take on a disproportionate burden of forced migration.(12)In the case of cross-border migration, there are inadequate resources for the countries that take on a disproportionate burden of forced migration.(13)On September 19, 2016, the United Nations General Assembly unanimously adopted the New York Declaration for Refugees and Migrants.(14)Among the provisions of the New York Declaration for Refugees and Migrants was a commitment to the creation of a Global Compact for Safe, Orderly, and Regular Migration.(15)On December 19, 2018, the United Nations General Assembly adopted the Global Compact for Migration that emerged from a two-year process, with 152 countries voting in favor, 12 abstaining, 24 not voting, and 5 voting against.(16)The United States was among the countries that voted against the Global Migration Compact, issuing a statement that said the Compact was an effort by the United Nations to advance global governance at the expense of the sovereign right of States.(17)The United States has demonstrated its commitment to maintaining its historic leadership in the field of global migration by remaining the top funder of the United Nations High Commission on Refugees and the International Organization for Migration.3.Sense of CongressIt is the sense of Congress that—(1)the leadership of the United States is paramount to addressing the global forced displacement crisis;(2)in order for the United States to restore its global leadership on the issue of migration, it must reaffirm its commitments in both the domestic and international arena, including by restoring refugee resettlement to adequate levels, affirming and codifying the rights of asylum seekers, and adequately funding the Bureau of Population, Refugees, and Migration of the Department of State;(3)as a first step in taking leadership on the issue of global migration, the United States should sign the existing Global Compact for Migration;(4)as an additional measure to restore American leadership on global migration issues, the United States should work in bilateral and multilateral relationships with North American, Central American, and Caribbean Governments to develop a regional migration agreement rooted in the principles outlined in the Global Compact for Migration to be used as a model for the Agreement required by section 4 of this Act;(5)the effects of climate change on displacement, including both displacement from sudden onset natural disasters as well as the increasing scarcity of resources, represent an urgent concern for the United States;(6)countries with less capacity but greater proximity to countries of origin for refugees and asylum seekers, such as Lebanon, Jordan, Niger, and Colombia, have taken on a disproportionate burden of the global forced displacement crisis; and(7)a global migration system with substantial multilateral buy-in is necessary to adequately address the increasing levels of forced migration, and significant institution-building is needed in order to provide adequate protection for migrants at risk.4.Global Migration Agreement(a)In generalThe Secretary of State, the United States Permanent Representative to the United Nations, and other officials of the Department of State shall use the voice, vote, and influence of United States in bilateral relationships and multilateral organizations to promote the adoption of a binding Global Migration Agreement that should—(1)address the root causes of migration, the vulnerabilities faced by migrants, and integration of migrants into their new countries;(2)centralize the human rights of migrants, including their rights to health;(3)recognize the particular vulnerabilities of marginalized groups; including women; members of the LGBTQIA+ community; racial, ethnic, and religious minorities; and indigenous people;(4)establish clear, ambitious quantitative and qualitative benchmarks according to each country’s capacity and need;(5)provide global funding for crisis response involving migrants at risk, whether their migration is internal or cross-border;(6)establish clear reporting requirements for countries on their progress in achieving the benchmarks specified in this subsection;(7)establish mechanisms for support, including funding, for countries and localities taking on a disproportionate burden of forced migration;(8)expand and revise existing categorizations and definitions of migrants to incorporate classes of vulnerable migrants who are currently unprotected by international norms and laws; and(9)establish clear consensus on the due process rights of migrants, regardless of their motivations for migrating.(b)ReportsNot later than 180 days after the date of the enactment of this Act and every 180 days thereafter, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on progress made toward adopting the Global Migration Agreement described in subsection (a).